             Case 2:21-cv-02927-CAS-GJS Document 36 Filed 05/06/21 Page 1 of 4 Page ID #:2191



                       1   VEDDER PRICE (CA) LLP
                       2   Michael Quinn, Bar No. 198349
                           mquinn@vedderprice.com
                       3   Ryan S. Hedges, Bar No. 217617
                       4   rhedges@vedderprice.com
                           1925 Century Park East, Suite 1900
                       5   Los Angeles, California 90067
                       6   T: +1 424 204 7700
                           F: +1 424 204 7702
                       7

                       8
                           Attorneys for Defendants
                       9   Zachary J. Horwitz and 1inMM Capital, LLC
                      10                           UNITED STATES DISTRICT COURT
                      11                        CENTRAL DISTRICT OF CALIFORNIA
                      12

                      13   SECURITIES AND EXCHANGE                        Case No. 2:21-CV-02927-CAS-GJSx
                      14   COMMISSION,
                                                                          DEFENDANT ZACHARY
                      15                   Plaintiff,                     HORWITZ’S NOTICE OF
                                                                          RELATED CASE
                      16         v.
                      17                                                  [Filed concurrently with Notice of
                           ZACHARY J. HORWITZ; and 1INMM                  Related Case in United States v.
                      18   CAPITAL, LLC,                                  Horwitz, 2:21-CR-00214-MCS]
                      19                   Defendants.                    Judge:     Christina A. Synder
                      20

                      21   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

                      22
                           RECORD:

                      23
                                 Defendant Zachary Horwitz (“Horwitz”) files this Notice of a Related Case

                      24
                           and avers as follows:

                      25
                                 1.     On May 4, 2021, an indictment was filed in the U.S. District Court for

                      26
                           the Central District of California in case number 2:21-cr-00214-MCS.                This

                      27
                           indictment arises out of the same facts and calls for determination of the same or

                      28
                           substantially identical questions of law and fact as this matter, filed on April 5, 2021.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
             Case 2:21-cv-02927-CAS-GJS Document 36 Filed 05/06/21 Page 2 of 4 Page ID #:2192



                       1         2.     Both actions arise out of the same transactions, happenings or events,
                       2   namely allegations that Horwitz allegedly defrauded investors with promissory notes
                       3   issued by 1inMM Capital, LLC related to distribution rights to films. Both matters
                       4   also call for determinations of the same or substantially similar questions or law and
                       5   fact. For example, both actions allege violations of the Securities and Exchange Act
                       6   of 1934, which require threshold determinations as to whether certain promissory
                       7   notes constitute “securities” as defined by the Securities and Exchange Act of 1934.
                       8   Determining these issues would entail unnecessary duplication and expense of the
                       9   Court’s resources if heard by different judges and could result in inconsistencies.
                      10   Courts have assigned parallel civil and criminal proceedings to one Judge in similar
                      11   circumstances. See, e.g., Schema v. USDA, 2014 U.S. Dist. 124380, at *13 (E.D. Cal.
                      12   2014) (assigning criminal and civil matters to the same court where both sets of
                      13   claims related to the existence of an easement); see also, United States v. Cutting,
                      14   2017 U.S. Dist. LEXIS 2317, *26, (N.D. Cal. 2017) (ruling a criminal and civil matter
                      15   did not warrant reassignment where the criminal matter related to different
                      16   transactions).
                      17         3.     Moreover, a third matter alleging the same facts and the same or
                      18   substantially related or similar questions of law and fact, Whitmore et al v. Horwitz
                      19   et al, case number 2:21-cv-03393-CAS-GJS, has also been reassigned to this Court
                      20   for consideration.
                      21   //
                      22   //
                      23   //
                      24   //
                      25   //
                      26   //
                      27   //
                      28   //
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    -2-
             Case 2:21-cv-02927-CAS-GJS Document 36 Filed 05/06/21 Page 3 of 4 Page ID #:2193



                       1         Accordingly, the matter United States v. Horwitz, Case Number 2:21-cr-
                       2   00214-MCS should be deemed related to this matter and assigned to the Honorable
                       3   Christina A. Snyder.
                       4

                       5
                           Dated:      May 6, 2021                 VEDDER PRICE (CA), LLP
                       6

                       7
                                                                   By: /s/ Ryan S. Hedges
                       8
                                                                      Michael Quinn
                       9                                              Ryan S. Hedges
                      10                                           Attorneys for Defendants
                      11                                           Zachary J. Horwitz and 1inMM
                                                                   Capital, LLC
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                -3-
              Case 2:21-cv-02927-CAS-GJS Document 36 Filed 05/06/21 Page 4 of 4 Page ID #:2194



                       1                            CERTIFICATE OF SERVICE
                       2         I hereby certify that on May 6, 2021, I caused to be electronically filed a
                       3   true and correct copy of the foregoing with the Clerk of Court using the CM/
                       4   ECF system and that all counsel of record will be served via the Notice of
                       5   Electronic Filing generated by CM/ECF.
                       6
                       7                                                 /s/ Ryan S. Hedges
                                                                           Ryan S. Hedges
                       8
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP
                                                                                            CERTIFICATE OF SERVICE
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                     5
